Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first device configured to in claim 19 interpreted as a body worn sensor in any configuration list of paragraph 0031 of applicants filed specification
a second device configured to in claim 19 interpreted as a system with one or more sensors and a cpu unit of paragraph 0034
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-27, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kording (US 20130041290) in view of Ark (US 6190314) 
Regarding claim 19, Kording discloses a patient monitoring system comprising: 

a processor (130); 
a non-transitory storage element coupled to the processor (132) (paragraph 0060, 0062);  
encoded instructions stored in the non-transitory storage element (paragraph 0060, 0062);  , wherein the encoded instructions when implemented by the processor (130), configure the system to: 
capture at least the first set of parameters of the patient (paragraph 0056) from the first device (104) (paragraph 0054-0056, 0059); 
construct a baseline pattern (paragraph 0070-0073) and compare said baseline pattern with a current reading for a parameter (paragraph 0069, 0070-0074, 0094); 
create a trending summary by analyzing at least one set of parameters for longitudinal time analysis to determine at least one of a stability, progression and regression of body trends (paragraph 0070-0074, 0078, 0118);
assess a patient threat by detecting a discrepancy between the baseline pattern and the trending summary (paragraph 0074, 0079-0080, 00118, 00125-00128, 00130); and 
trigger an alert (paragraph 0080, 00125-00127, 00130).  
Kording is silent regarding a second device configured to capture at least a second set of parameters; correlate at least the captured first and second set of parameters; baseline based on the correlation of at least the first and second set of parameters. Ark teaches the use of two (a mouse and an emotion module (56) devices which gather a first (physiological set) and second set of parameters (emotions), a second device (emotion module 56) configured to capture at least a second set of parameters (emotions) (abstract, col. 5, lines 1-40); correlate at least the captured 
Regarding claim 20, Kording discloses wherein at least one parameter of the first set of parameters is indicative of at least one of an activity related characteristic (paragraph 0056, 0064, 0066, 0067, 0070, 00132, 00138) and a sleep related characteristic of the patient.  
Regarding claim 21, Kording discloses wherein the activity related characteristic comprises at least one of maximum value of acceleration, minimum value of acceleration, time of acceleration, duration of acceleration, frequency of acceleration, gap between two maximum/minimum values of acceleration, rotational velocity, direction of acceleration, orientation, a stride cycle, a left/right step, a stride length, a walking speed, a stride interval, a walk variability, a stride-to-stride interval and a variability of stride length over time (paragraph 0056, 0064, 0066, 0067, 0070, 00132, 00138).  
Regarding claim 22, Kording is silent regarding wherein the sleep related characteristic is indicative of at least one of sleep time, number of times awake, duration of sound sleep, duration of light sleep and awake time.  This claim language is not required to be taught as claim 20 recites “at least one parameter” must be taught.   
Regarding claim 23, Kording discloses wherein at least one parameter of the first set of parameters is captured by at least one of a motion sensor, an accelerometer, a 3D accelerometer, 
Regarding claim 24, Kording discloses wherein at least one parameter of the first set of parameters is indicative of a physiological characteristic of the patient (paragraph 0056).  
Regarding claim 25, Kording discloses wherein the physiological characteristic comprises at least one of heart rate, pulse rate, respiratory rate or body temperature (paragraph 0056).  
Regarding claim 26, Kording discloses wherein at least one parameter of the second set of parameters is indicative of at least one of fatigue, walking/running/movement related impairment, weakness, bladder dysfunction, vision problems or speech impairment of the patient (paragraph 0078).  
Regarding claim 27, Kording discloses wherein the processor aggregates a second set of parameters from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0054).  
Regarding claim 32, Kording discloses further comprising creating a variation in the trending summary by analyzing at least one of a body worn device, a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant or an Internet of Things device (paragraph 0054, 0069, 0070-0073, 0094).  
Regarding claim 33, Kording discloses wherein the variations in the trending summary are generated by at least one of a long/short duration, a small/high intensity, a shape pattern, a movement sequence analysis, a style and a gait (paragraph 0054, 0069, 0070-0073, 0080, 0094, 0118, 0130).  

Regarding claim 35, Kording discloses wherein the system determines by machine learning algorithms whether to flag a threshold discrepancy (paragraph 0130, 0134-0139).  
Regarding claim 36, Kording discloses wherein the system functions as a medication reminder (paragraph 0129).  
Regarding claim 37, Kording discloses wherein the system transmits at least one of a trending summary, a notification, a reminder, an alert, a medication reminder and a report to a concerned party, wherein the concerned party is at least one of a healthcare provider, a hospital, a health monitoring service, a doctor, a physician, a clinician, a caregiver or a social service (paragraph 0139).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kording (US 20130041290) in view of Ark (US 6190314) further in view of Molettiere (US 20140163927)
Regarding claim 28, Kording is silent wherein the third set of parameters is indicative of environmental data, and wherein the environmental data comprises at least one of temperature, humidity, air quality, pollen count, carbon dioxide levels and weather data.  Moletierre teaches wherein the system captures a third set of parameters (paragraph 0013), and wherein the third set of parameters is indicative of environmental data, and wherein the environmental data comprises at least one of temperature, humidity, air quality, pollen count, carbon dioxide levels and weather data (paragraph 0050). Therefore, it would have been obvious at the time of the invention to modify Kording by Moletierre for the purpose of taking into account environmental factors and 
Regarding claim 29, Kording discloses wherein set of parameters (wherein the examiner notes as the data is continuously gathered multiple parameters are gathered) is captured from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device (paragraph 0054).  Moletierre teaches wherein the system captures a third set of parameters (paragraph 0013). Therefore, it would have been obvious at the time of the invention to modify Kording by Moletierre for the purpose of taking into account environmental factors and due to being aware of those factors, analysis can mitigate those circumstances and increase the accuracy of the data. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL L CERIONI/Primary Examiner, Art Unit 3791